  Case 1:20-cv-00858-UNA Document 1 Filed 06/26/20 Page 1 of 11 PageID #: 1




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 PATRICK PLUMLEY, Individually and On                )
 Behalf of All Others Similarly Situated,            )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 RESTORBIO, INC., JEFFREY A.                         )   CLASS ACTION
 CHODAKEWITZ, PAUL FONTEYNE,                         )
 MICHAEL GRISSINGER, CHEN SCHOR,                     )
 JONATHAN SILVERSTEIN, DAVID                         )
 STEINBERG, LYNNE SULLIVAN,                          )
 ADICET BIO, INC., and PROJECT OASIS                 )
 MERGER SUB, INC.,                                   )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      On April 28, 2020, resTORbio, Inc.’s (“resTORbio” or the “Company”) Board of

Directors (the “Board” or “Individual Defendants”) caused resTORbio to enter into an agreement

and plan of merger (the “Merger Agreement”) with Adicet Bio, Inc. (“Adicet”) and Project Oasis

Merger Sub, Inc. (“Merger Sub”).

       2.      The Merger Agreement provides for, among other things: (i) the merger of Adicet

with and into Merger Sub, with Adicet surviving as a wholly-owned subsidiary of resTORbio; and

(ii) the conversion of each share of Adicet capital stock into 0.8559 shares of resTORbio common

stock (the “Proposed Transaction”). Upon the closing of the Proposed Transaction, stockholders
  Case 1:20-cv-00858-UNA Document 1 Filed 06/26/20 Page 2 of 11 PageID #: 2




of Adicet are expected to own approximately 75% of the outstanding common stock of resTORbio,

while shareholders of resTORbio are expected to own approximately 25%.

       3.      On June 23, 2020, defendants filed a Form S-4 Registration Statement (the

“Registration Statement”) with the United States Securities and Exchange Commission (“SEC”),

which recommends that the Company’s stockholders vote to approve, among other things, the

issuance of stock in connection with the Proposed Transaction.

       4.      As set forth below, the Registration Statement omits material information with

respect to the Proposed Transaction, which renders the Registration Statement false and

misleading. Accordingly, plaintiff alleges herein that defendants violated Sections 14(a) and 20(a)

of the Securities Exchange Act of 1934 (the “1934 Act”) in connection with the Registration

Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the




                                                  2
  Case 1:20-cv-00858-UNA Document 1 Filed 06/26/20 Page 3 of 11 PageID #: 3




owner of resTORbio common stock.

       9.      Defendant resTORbio is a Delaware corporation and maintains its principal

executive offices at 500 Boylston Street, 13th Floor, Boston, Massachusetts 02116. resTORbio’s

common stock is traded on the NASDAQ Global Select Market under the ticker symbol “TORC.”

       10.     Defendant Jeffrey A. Chodakewitz is a director of the Company.

       11.     Defendant Paul Fonteyne is a director of the Company.

       12.     Defendant Michael Grissinger is a director of the Company.

       13.     Defendant Chen Schor is Chief Executive Officer, Co-Founder, and a director of

the Company.

       14.     Defendant Jonathan Silverstein is a director of the Company.

       15.     Defendant David Steinberg is a director of the Company.

       16.     Defendant Lynne Sullivan is a director of the Company.

       17.     The defendants identified in paragraphs 10 through 16 are collectively referred to

herein as the “Individual Defendants.”

       18.     Defendant Adicet is a Delaware corporation and a party to the Merger Agreement.

       19.     Defendant Merger Sub is a Delaware corporation, a wholly-owned subsidiary of

resTORbio, and a party to the Merger Agreement.

                               CLASS ACTION ALLEGATIONS

       20.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of resTORbio (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       21.     This action is properly maintainable as a class action.




                                                  3
  Case 1:20-cv-00858-UNA Document 1 Filed 06/26/20 Page 4 of 11 PageID #: 4




        22.     The Class is so numerous that joinder of all members is impracticable. As of April

24, 2020, there were approximately 36,445,751 shares of resTORbio common stock issued and

outstanding, held by hundreds, if not thousands, of individuals and entities scattered throughout

the country.

        23.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        24.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        25.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        26.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        27.     resTORbio is a clinical-stage biopharmaceutical company that develops innovative




                                                 4
  Case 1:20-cv-00858-UNA Document 1 Filed 06/26/20 Page 5 of 11 PageID #: 5




medicines that target the biology of aging to treat aging-related diseases.

       28.     The Company’s lead program selectively inhibits TORC1, an evolutionarily

conserved pathway that contributes to the decline in function of aging organ systems.

       29.     On April 28, 2020, the Board caused resTORbio to enter into the Merger

Agreement.

       30.     Pursuant to the terms of the Merger Agreement, among other things: (i) Adicet will

merge with and into Merger Sub, with Adicet surviving as a wholly-owned subsidiary of

resTORbio; and (ii) each share of Adicet capital stock will be converted into 0.8559 shares of

resTORbio common stock.

       31.     According to the press release announcing the Proposed Transaction:

       resTORbio, Inc. (Nasdaq: TORC) and Adicet Bio, Inc., a privately-held
       biopharmaceutical company, today announced that they have entered into a
       definitive merger agreement to create a combined publicly-traded biotechnology
       company focused on the development of Adicet’s off-the-shelf allogeneic gamma
       delta T cell therapies for oncology and other indications. Adicet’s lead candidate,
       ADI-001, is a gamma delta CAR-T cell therapy targeting CD20 being developed
       for non-Hodgkin’s lymphoma. Adicet has a pipeline of differentiated pre-clinical
       and discovery programs leveraging its universal, off-the-shelf gamma delta CAR-
       T cell platform.

       Under the terms of the agreement, Adicet would merge with a wholly-owned
       subsidiary of resTORbio in an all-stock transaction, and the equityholders of Adicet
       will become the majority owners (75%) of resTORbio’s outstanding common stock
       upon the close of the merger. . . .

       About the Proposed Merger

       Under the terms of the merger agreement, stockholders of Adicet will receive shares
       of newly issued resTORbio common stock. On a pro forma basis, Adicet
       equityholders are expected to own approximately 75% of the combined company
       and current resTORbio equityholders are expected to own approximately 25% of
       the combined company. The parties anticipate that the combined company’s
       primary focus will be to advance Adicet’s unique cell therapy platform. The parties
       anticipate that the combined company will continue the development of RTB101,
       resTORbio’s small molecule product candidate that is a potent inhibitor of target of
       rapamycin complex 1 (TORC1), for a COVID-19 related indication, with clinical



                                                 5
  Case 1:20-cv-00858-UNA Document 1 Filed 06/26/20 Page 6 of 11 PageID #: 6




       data expected by Q1 2021. The terms of the merger agreement contemplate that a
       contingent value right (a “CVR”) will be distributed to resTORbio stockholders as
       of immediately prior to the effective time of the merger, entitling CVR holders to
       receive net proceeds from the commercialization, if any, received from a third party
       commercial partner of the product candidate RTB101. The terms and conditions of
       the CVRs will be pursuant to a CVR Agreement resTORbio will enter into prior to
       the closing of the merger (the “CVR Agreement”).

       Following the merger, the combined company will leverage expertise from both
       companies with Chen Schor to serve as President and Chief Executive Officer,
       Stewart Abbot, Ph.D., as Senior Vice President and Chief Operating and Scientific
       Officer, Francesco Galimi, M.D., Ph.D., as Senior Vice President and Chief
       Medical Officer, Lloyd Klickstein, M.D., Ph.D., as Chief Innovation Officer, Carrie
       Krehlik, as Senior Vice President and Chief Human Resource Officer and Joan
       Mannick, M.D., as Head of Infectious Diseases to oversee the clinical program
       conducted under the CVR. At closing, the combined board of directors is
       anticipated to consist of seven members, which will include five designated from
       Adicet, one designated from resTORbio and Chen Schor, President and Chief
       Executive Officer. Anil Singhal will serve as an advisor to the board of directors.
       The company will maintain offices in Menlo Park, CA and Boston, MA. . . .

       The transaction is expected to close in the second half of 2020, subject to approvals
       of each company’s stockholders and other customary closing conditions. Upon
       completion of the merger, the combined company will operate under the name
       Adicet Bio and is expected to trade on the Nasdaq Global Market under a new ticker
       symbol to be determined.

       JMP Securities LLC is acting as financial advisor to resTORbio and Goodwin
       Procter LLP is serving as legal counsel to resTORbio. Morrison & Foerster LLP is
       serving as legal counsel to Adicet Bio.

The Registration Statement Omits Material Information, Rendering It False and Misleading

       32.    Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction.

       33.    As set forth below, the Registration Statement omits material information with

respect to the Proposed Transaction, which renders the Registration Statement false and

misleading.

       34.    First, the Registration Statement omits the Company’s and Adicet’s financial

projections, including the “financial projections provided to [JMP Securities LLC (“JMP”)] by



                                                6
  Case 1:20-cv-00858-UNA Document 1 Filed 06/26/20 Page 7 of 11 PageID #: 7




resTORbio relating to resTORbio and Adicet.”

       35.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       36.     Second, the Registration Statement omits material information regarding JPM’s

engagement.

       37.     The Registration Statement fails to disclose whether JPM has performed past

services for any parties to the Merger Agreement or their affiliates, as well as the timing and nature

of such services and the amount of compensation JPM has received for providing such services.

       38.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       39.     Third, the Registration Statement omits material information regarding the process

leading up to the execution of the Merger Agreement.

       40.     The Registration Statement fails to disclose the terms and values of the proposals

received by the Board: (i) between April and December 2019; (ii) during January 2020; and (iii)

from fifteen companies by March 4, 2020.

       41.     The Company’s stockholders are entitled to an accurate description of the process

leading up to the Proposed Transaction.

       42.     The omission of the above-referenced material information renders the Registration

Statement false and misleading, including, inter alia, the following sections of the Registration

Statement: (i) Background of the Merger; (ii) resTORbio’s Reasons for the Merger; and (iii)




                                                  7
  Case 1:20-cv-00858-UNA Document 1 Filed 06/26/20 Page 8 of 11 PageID #: 8




Opinion of the resTORbio Financial Advisor.

       43.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

      Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
              Thereunder Against the Individual Defendants and resTORbio

       44.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       45.     The Individual Defendants disseminated the false and misleading Registration

Statement, which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule

14a-9, in light of the circumstances under which they were made, omitted to state material facts

necessary to make the statements therein not materially false or misleading. resTORbio is liable

as the issuer of these statements.

       46.     The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within resTORbio, the Individual Defendants

were aware of this information and their duty to disclose this information in the Registration

Statement.

       47.     The Individual Defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements.

       48.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Registration

Statement and in other information reasonably available to stockholders.




                                                  8
  Case 1:20-cv-00858-UNA Document 1 Filed 06/26/20 Page 9 of 11 PageID #: 9




       49.     The Registration Statement is an essential link in causing plaintiff and the

Company’s stockholders to approve the Proposed Transaction.

       50.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       51.     Because of the false and misleading statements in the Registration Statement,

plaintiff and the Class are threatened with irreparable harm.

                                            COUNT II

                    Claim for Violation of Section 20(a) of the 1934 Act
                 Against the Individual Defendants, Adicet, and Merger Sub

       52.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       53.     The Individual Defendants, Adicet, and Merger Sub acted as controlling persons of

resTORbio within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of

their positions as officers and/or Board members of resTORbio and participation in and/or

awareness of resTORbio’s operations and/or intimate knowledge of the false statements contained

in the Registration Statement, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of resTORbio, including the content and

dissemination of the various statements that plaintiff contends are false and misleading.

       54.     Each of the Individual Defendants, Adicet, and Merger Sub was provided with or

had unlimited access to copies of the Registration Statement alleged by plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause them to be corrected.

       55.     Each of the Individual Defendants had direct and supervisory involvement in the

day-to-day operations of resTORbio, and, therefore, is presumed to have had the power to control

and influence the particular transactions giving rise to the violations as alleged herein, and



                                                   9
 Case 1:20-cv-00858-UNA Document 1 Filed 06/26/20 Page 10 of 11 PageID #: 10




exercised the same. The Registration Statement contains the unanimous recommendation of the

Individual Defendants to approve the Proposed Transaction. They were thus directly involved in

the making of the Registration Statement.

       56.     Adicet and Merger Sub also had supervisory control over the composition of the

Registration Statement and the information disclosed therein, as well as the information that was

omitted and/or misrepresented in the Registration Statement.

       57.     By virtue of the foregoing, the Individual Defendants, Adicet, and Merger Sub

violated Section 20(a) of the 1934 Act.

       58.     As set forth above, the Individual Defendants, Adicet, and Merger Sub had the

ability to exercise control over and did control a person or persons who have each violated Section

14(a) of the 1934 Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of

their positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

1934 Act. As a direct and proximate result of defendants’ conduct, plaintiff and the Class are

threatened with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Registration Statement that

does not contain any untrue statements of material fact and that states all material facts required in

it or necessary to make the statements contained therein not misleading;




                                                 10
 Case 1:20-cv-00858-UNA Document 1 Filed 06/26/20 Page 11 of 11 PageID #: 11




       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.

 Dated: June 26, 2020                                RIGRODSKY & LONG, P.A.

                                                By: /s/ Gina M. Serra
                                                    Seth D. Rigrodsky (#3147)
                                                    Brian D. Long (#4347)
                                                    Gina M. Serra (#5387)
 OF COUNSEL:                                        300 Delaware Avenue, Suite 1220
                                                    Wilmington, DE 19801
 RM LAW, P.C.                                       Telephone: (302) 295-5310
 Richard A. Maniskas                                Facsimile: (302) 654-7530
 1055 Westlakes Drive, Suite 300                    Email: sdr@rl-legal.com
 Berwyn, PA 19312                                   Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                          Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                              Attorneys for Plaintiff




                                                   11
